Order entered December 1, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00326-CR

                        NEIL PAUL NOBLE, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 4
                           Dallas County, Texas
                    Trial Court Cause No. F18-45998

                                    ORDER

      The following five motions are before the Court: (1) Appellant’s Motion to

Remove Ankle Monitor, (2) Appellant’s Supplemental Motion to Remove Ankle

Monitor, (3) Appellant’s 2nd Supplemental Motion to Remove Ankle Monitor, (4)

Appellant’s Motion to Supplement his brief, and (5) Appellant’s Objection to

Denial of Oral Argument. The Court issued its opinion in this appeal on December

1, 2022. We, therefore, DENY Appellant’s motions as moot and OVERRULE his

objection to the Court’s submission of the appeal without oral argument.
/s/   ROBBIE PARTIDA-KIPNESS
      JUSTICE